Citation Nr: 1105113	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-08 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a psychological 
disability, currently claimed as major depressive disorder.

2. Entitlement to a compensable disability rating for residuals 
of a right knee injury. 


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 2006 and January 2007 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania. 
The Board has recharacterized the issue of entitlement to service 
connection more broadly to include entitlement to service 
connection for a psychological disability, currently claimed as 
major depressive disorder, pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for a 
psychological disability, currently claimed as major depressive 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's right knee disorder is manifested by flexion limited to 
more than 60 degrees; extension limited to five degrees, with 
consideration for pain, fatigue, weakness, lack of endurance, 
and/or instability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of 
a right knee injury are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 
5260, 5261 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (holding that the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be sufficient 
to enable the claimant to understand the precise basis for the 
Board's decision, as well as to facilitate review of the decision 
by courts of competent appellate jurisdiction, and that the Board 
must also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

VA has complied with its duty to notify the Veteran, who asserted 
in September 2005 that his service-connected right knee 
disability had worsened. Subsequent to the RO's denial of the 
claim in March 2006, the Veteran submitted another claim for an 
increased rating in October 2006.  In November 2006, the RO sent 
the Veteran a notice letter, informing the Veteran what evidence 
he could submit to substantiate his claim, that an examination 
had been scheduled for him, what evidence VA was responsible for 
gathering, what a veterans service organization is and how one 
could help him, and what the evidence must show. 

Although the claim was again denied in January 2007 without the 
requisite notice having been sent prior to adjudication, the 
Veteran was properly notified in a July 2008 letter, prior to 
readjudication of the claim in May 2010.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding VA's notice 
obligations in increased rating claims. In that case, the Federal 
Circuit found that, at a minimum, adequate VCAA notice requires 
that VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic code 
under which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes. Id.

VA has also complied with its duty to assist the Veteran in 
gathering evidence to substantiate his claim. All available and 
relevant service treatment and personnel records are associated 
with the claims folder. Authorized and available private medical 
records have been gathered. 

Although the record indicates that the Veteran is receiving 
Social Security Administration (SSA) disability benefits, the 
Veteran told a November 2006 VA examiner, who examined his right 
knee, that he was not working due to other medical problems, 
including HIV, hepatitis C, and cirrhosis of the liver. The 
Veteran also told an October 2005 VA examiner, who only examined 
his right knee, that he was not working because of other medical 
problems. Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. Jan. 
4, 2010)(holding that when a SSA decision pertains to a 
completely unrelated medical condition and the Veteran makes no 
specific allegations that would give rise to a reasonable belief 
that the medical records may nonetheless pertain to the injury 
for which the Veteran seeks benefits, relevance is not 
established; compare Baker v. West, 11 Vet. App. 163, 139 (1998) 
(VA's duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits if such records 
may contain relevant evidence).

The Veteran was afforded VA compensation and pension examinations 
for the purpose of determining his current level of disability 
due to a right knee disability in October 2005, November 2006, 
and August 2008, all of which the Board finds were adequate for 
rating purposes because the examiners provided ranges of motion 
accompanied by consistent reports of symptoms. All examiners 
noted, as required by 38 C.F.R. § 4.10, that there was no further 
limitation of motion due to pain, fatigue, weakness, 
incoordination, or instability. 

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained. 
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim. 
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 

Increased Rating Claim

Knee disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5256 to 5263. Because no ankylosis (5256), 
subluxation or lateral instability (5257), dislocated cartilage 
(5258), impairment of the tibia and fibula (5262), or genu 
recuvatum is noted (5263), the Veteran's knee disability is rated 
under DCs 5260 and 5261 for limitation of flexion and extension 
of the leg. Under these criteria, the preponderance of the 
evidence is against a finding that the Veteran is entitled to a 
compensable rating.

The Veteran asserts that he has limited activity; is unable to 
walk without the use of a cane; has pain with movement; and 
experiences swelling, pain, and weakness when standing and 
sitting (April 2008 Form 9). 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations. See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the upper or lower extremities, the back or abdominal wall, 
the eyes or ears, or the cardiovascular, digestive, or other 
system, or psyche are affected, evaluations are based on lack of 
usefulness of these parts or systems. 38 C.F.R. § 4.10. This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to other requested information, a full 
description of the effects of the disability upon the person's 
ordinary activity. Id. See also Deluca v. Brown, 8 Vet. App. 202 
(1995) (finding that the Board is required to consider the 
effects of pain and weakness when rating a service-connected 
disability on the basis of limitation of motion). 

Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007). In this case, the Board determines that a staged 
rating is not appropriate. 

DC 5260 provides a noncompensable disability rating for leg 
flexion limited to 60 degrees, a 10-percent disability rating for 
flexion limited to 45 degrees, a 20-percent disability rating for 
flexion limited to 30 degrees, and a 30-percent disability rating 
for flexion limited to 15 degrees. DC 5261 provides a 
noncompensable disability rating for leg extension limited to 5 
degrees, a 10-percent disability rating for extension limited to 
10 degrees, a 20-percent disability rating for extension limited 
to 15 degrees, a 30-percent disability rating for extension 
limited to 20 degrees, a 40-percent disability rating for 
extension limited to 30 degrees, and a 50-percent disability 
rating for extension limited to 45 degrees. 

At an October 2005 VA examination, extension of 5 degrees and 
flexion of 95 degrees was noted. No additional loss of range of 
motion was found with repetitive use or due to pain, fatigue, 
weakness, or incoordination. No instability was found. See 
Deluca, 8 Vet. App. at 202.

At a November 2006 VA examination, extension of 0 degrees and 
flexion of 150 degrees was noted. No additional loss of range of 
motion was found with pain, repetitive, use, fatigue, weakness, 
or lack of endurance. No instability was found. See Deluca, 8 
Vet. App. at 202. The Veteran denied any flare-ups.

At an August 2008 VA examination, extension of 0 degrees and 
flexion of 140 degrees was recorded. The examiner noted no 
evidence of pain. No additional loss of range of motion was found 
with repetitive use, pain, fatigue, weakness, or lack of 
endurance. No instability was found. See Deluca, 8 Vet. App. at 
202. The Veteran denied any flare-ups. 

VA medical center treatment records from the date of claim for 
increase onward do not indicate any compensable limitation in 
range of motion, even with consideration given to the effects of 
pain, repetitive motion, fatigue, weakness, lack of endurance, 
incoordination, or instability. See Deluca, 8 Vet. App. at 202. 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing 
that once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible). The third step 
of this inquiry requires the Board to weigh the probative value 
of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Pertinent to a claim for an increased rating, lay testimony is 
competent when it  describes symptoms, which supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (holding that, in general, for the need for a VA 
examination to arise, a claimant would only need submit his 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased in 
severity since the last evaluation.).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence"). 

Although the Veteran contends in an April 2008 Form 9 that he is 
entitled to a compensable disability due to various symptoms, 
none of his listed symptoms meet the criteria for a compensable 
evaluation under the Rating Schedule. 

The Veteran is competent and credible to report his symptoms of 
pain with activities;  however his pain symptoms during the 
rating period, as applied to the Rating Schedule, have 
consistently been shown to not warrant an increased rating.  
In resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria. Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

There is no reason for the Board to doubt the competency or 
credibility of the VA examiners. The fact that all the opinions 
are consistent with one another further adds to their probative 
value. Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim. See Gilbert, 1 Vet. App. 
at 55. Accordingly, the claim must be denied. See id.


ORDER

Entitlement to a compensable disability rating for a right knee 
disability is denied.


REMAND

Further development is required so that VA may comply with its 
duty to notify the Veteran in substantiating his claim for 
entitlement to service connection for a psychological disability, 
currently claimed as major depressive disorder. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002). 

The Veteran has not received notice as to how VA determines a 
disability rating and effective date for a claim for entitlement 
to service connection for a psychological disability, currently 
claimed as major depressive disorder. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004). Nor did the Veteran receive notice as to 
how to substantiate a claim for secondary service connection, as 
raised by the record in a November 2006 statement, in which the 
Veteran contends his depression began after he injured his knee 
in service and was related to his failings as a soldier after the 
injury.

It is not clear from the record whether the Veteran's SSA 
disability benefits are for a medical issue related to any 
psychological disability. Therefore, VA must attempt to retrieve 
these records and associate them with the claims folder. See 
Murincsack v. Derwinski, 2 Vet. App. 363 (1992).
 
Additionally, VA has not afforded the Veteran a VA examination to 
identify and determine the etiology of a current psychological 
disability, currently claimed as major depressive disorder. In 
particular, the examiner should determine if there is a causal 
connection between the Veteran's service-connected right knee 
disability and any current psychological disability. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must send the Veteran notice 
as to how it determines a disability 
rating and effective date for a 
psychological disability, currently 
claimed as major depressive disorder. 

2.	The RO/AMC must send the Veteran notice 
as to how to substantiate a claim for 
entitlement to secondary service 
connection under 38 C.F.R. § 3.310 (2010) 
for a psychological disability, currently 
claimed as major depressive disorder. See 
also Allen v. Brown, 7 Vet. App. 439 
(1995).

3.	The RO/AMC must contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any relevant SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based (as 
referenced in a May 1997 income-net worth 
and employment statement and October 2000 
private treatment records). 

4.	The RO/AMC must ask the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated 
him for a right knee disability and a 
psychological disability. After obtaining 
any appropriate authorizations for 
release of medical information, the 
RO/AMC must obtain relevant and 
previously unobtained records from each 
health care provider the Veteran 
identifies. 

a.	The Veteran should also be advised 
that, with respect to private 
medical evidence, he may 
alternatively obtain the records on 
his own and submit them to the 
RO/AMC. 

b.	The records sought must include any 
relevant records of VA or private 
treatment created or updated after 
the most recent medical evidence of 
record in May 2010.

5.	After waiting an appropriate time period 
for the Veteran to respond, the RO/AMC 
must also schedule the Veteran for a VA 
examination by a clinician with 
appropriate expertise in mental health. 
The purpose of the examination is to 
determine whether any current 
psychological disability had its onset 
during active service or is related to 
any incident of service and to determine 
whether the symptoms displayed since 
separation show chronicity and continuity 
of a service-incurred condition. 

The following considerations must govern 
the examination:

a.	The claims file and a copy of this 
remand must be made available to the 
clinician, who must acknowledge 
receipt and review of these materials 
in any report generated as a result of 
this remand. 

b.	In particular, the clinician must 
carefully review the service treatment 
records associated with the claims 
file that detail the Veteran's 
treatment for a rehabilitation program 
in service in April 1977 and explain 
in his or her report what medical 
relevance, if any, may be attached to 
this evidence in light of the 
Veteran's current report that he 
developed depression as a result of 
the presently service-connected, non-
compensable knee disorder.  

c.	The clinician must consider the 
Veteran's lay testimony regarding his 
symptomatology during and since 
service and determine and note in his 
or her report whether there is a 
medical basis for discounting the 
credibility or reliability of the 
history provided by the Veteran. 

d.	If deemed appropriate by the 
clinician, the Veteran must be 
scheduled for further examinations. 
All indicated tests and studies must 
be performed. 

e.	The clinician must provide a diagnosis 
for each psychological condition found 
from considering the claims file and 
from examining the Veteran. 

f.	For each psychological disability 
diagnosed, the clinician must 
specifically opine whether that 
disability began during service, was 
chronically worsened during service, 
or is related to any incident of 
service, including a service-connected 
right knee disability. See 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2010).  

g.	The clinician should also opine as to 
whether the Veteran experienced a 
psychiatric disability within one year 
after discharge from active service 
that included any psychosis. See  
38 C.F.R. §§ 3.307, 3.309(a) (2010). 
In reaching this determination, the 
clinician must report as to whether 
psychiatric symptoms shown during or 
within one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" aspect 
of any later-diagnosed psychotic 
disorder.  38 C.F.R. § 3.307(c) 
(2010).

h.	In all conclusions, the clinician must 
identify and explain the medical bases 
of his or her opinion with reference 
to the claims file. If the clinician 
is unable to render the requested 
opinions without resort to 
speculation, he or she must so state; 
however, a complete rationale for such 
a finding must be provided. 

6.	If the benefit sought remains denied, the 
RO/AMC must provide the Veteran with a 
supplemental statement of the case and an 
appropriate period of time for response. 

7.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


